NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHRISTOPHER CORNELIUS SCOTT,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-3258
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

James Dickson Crock, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Brian H. Zack, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.

MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.